Citation Nr: 1608297	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-46 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include due to exposure to herbicides.

2.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

This case was previously before the Board in December 2012 and September 2013.  For the reasons discussed below, the Board finds that there was substantial compliance with the mandates of the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era, and although stationed in Thailand, his duties did not place him on or near the perimeter of Udorn or Udon Royal Thai Air Force Base, and there is no credible indication his service there involved exposure to herbicides; the weight of the competent and credible evidence also is against finding that his prostate cancer began while he was in service or is otherwise the result of his service.

2.  The loss of use of a creative organ due to prostate cancer is not related to a disability that was incurred in service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for prostate cancer are not met, including due to exposure to Agent Orange or other herbicides or toxins in Vietnam or Thailand.  38 U.S.C.A.§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2015).

2.  The criteria for special monthly compensation based on the loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.350(a) (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice-and-duty-to-assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, to this end, the Veteran was provided this required notice and information in an October 2007 letter, prior to initially adjudicating his claim, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist includes helping the claimant obtain relevant records, including STRs and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's STRs, service personnel records (SPRs), and post-service treatment records are in the file.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claim, so needing to be obtained.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).  Additionally, attempts were made to obtain personnel records relating to the Veteran's travel to Thailand during service, and to verify any service on the perimeter of Udorn Royal Thai Air Force Base.  Additional service personnel records were added to the claims file.  The development was completed in substantial compliance with the September 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate, or notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board realizes the Veteran has not been provided a VA examination in response to this claim of entitlement to service connection for prostate cancer.  Additionally, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when (1) there is competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates that the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In this instance even the "low threshold" of McLendon has not been met, particularly, as will be explained, since resolution of this claim ultimately turns on a factual (rather than medical) determination - namely, whether the Veteran was exposed to Agent Orange during his service (i.e., the alleged precipitating event).  Even were the Board to schedule an examination for an opinion, this factual determination would be outside the purview of the examiner's authority to decide.  VA adjudicators make the necessary factual determinations, whereas the VA compensation examiners make the necessary medical determinations.

The Veteran asserts that he has prostate cancer as a result of exposure to herbicides during his service, including Agent Orange.  But as discussed below, the Board finds that the evidence does not show he was exposed to herbicides during his service, either in Thailand or elsewhere.  Therefore, any examination and opinion requested necessarily would have to consider an alleged event that has not been shown to have actually occurred, so any opinion purportedly relating the prostate cancer to that event, even if offered, necessarily would be relying on an uncorroborated, and therefore unreliable, history, which would undermine entirely the opinion's probative value.  VA is not obligated to schedule an examination in this circumstance merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.  In this instance the claimed precipitating event, since not shown to actually have occurred, cannot be the reason the Veteran now has prostate cancer. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Cancer

The Veteran contends that he is entitled to service connection for prostate cancer due to exposure to herbicides while on active duty in Vietnam and Thailand.  Specifically, he maintains that he stepped foot in Vietnam en route to Thailand from the United States.  He has also asserted that he was exposed to herbicides in Thailand as a result of his service duties.  For the reasons that follow, the Board finds that service connection is not warranted.

A June 2007 private treatment record indicated the Veteran had a diagnosis of prostate cancer.  Prostate cancer is listed as an herbicide-related disease under VA regulations.  See 38 C.F.R. § 3.303(e).  As such, the central issue in this case is whether the evidence reflects exposure to herbicides while in service.

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

In regard to the Veteran's claim that he had a layover in Vietnam on his way from San Francisco to Thailand, the Board finds that the evidence is against a finding that he stopped in Vietnam.  When he filed his claim for service connection, the Veteran stated that he was held over in Vietnam for approximately one week prior to his final assignment in Thailand.  See September 2007 statement.  At a June 2008 RO hearing, the Veteran stated that a problem with his flight to Thailand required a layover in Vietnam.  He stated he was in Saigon for multiple days and was restricted to base.

In response to a request to the National Personnel Records Center (NPRC) for copies of the Veteran's travel orders, travel vouchers and/or temporary duty orders regarding the Veteran's alleged stopover in Vietnam in March or April 1971, the NPRC responded that there were no travel orders or travel vouchers.  See October 2013 correspondence.  

At the September 2012 hearing, the Veteran testified that he spent a full day in Saigon, and then was in Bangkok for almost a week.  See Hearing Transcript at 3.  As a lay person, the Veteran is competent to report having stopped in Vietnam.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that the claim is not credible as it contradicts other evidence of record.  The Veteran's testimony about the length of time he spent in Vietnam has been inconsistent.  He initially stated he spent one week in Vietnam at the time of his claim, at the June 2008 RO hearing he indicated he was in Vietnam a few days, and at the Board hearing he indicated he was there one day.  Additionally, there is no evidence in the available records indicating the Veteran stopped in Vietnam on his way to Thailand.  VA made attempts to obtain records verifying his claim, but no records were found.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran stepped foot in Vietnam during the Vietnam War era.

At the September 2013 hearing, the Veteran testified that he was also exposed to herbicides in Thailand.  Veterans who served in Thailand between February 28, 1961 and May 7, 1975 shall be presumed to have been exposed to herbicide agents if they are Air Force veterans who served at the Royal Thai Air Force Bases of U Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang as security policemen, security patrol dog handlers, or members of a security police squadron, or otherwise served near a base perimeter, as shown by their military occupational specialty (MOS), daily work duties, performance evaluations, or other credible evidence.  See Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, 3 (May 2010); M21-1MR, Part IV, Subpart ii, Ch. 2, Section C-10-q.

The Veteran testified that he worked patrol duty on his days off while stationed at Udorn, Thailand.  See Transcript at 9.  He stated that he went from the barracks at the police in an armored personnel carrier out to the tower, and walked between two towers.  Id.  He noted there was no vegetation.  Id. at 10.  He also reported that he went off base, which involved crossing the perimeter.  Id. at 13.

The Veteran's service personnel records reflect that he was an airman records clerk in Ubon, Thailand.  An Airman Performance Report from February 1971 to August 1971 indicated the Veteran served as a duty status clerk at Ubon Air Force Base in Thailand.  His duties included the maintenance of the Leave Authorization Log, preparing emergency leave orders, and preparing forms for personnel departing on TDY, Emergency and Special Leave.  The Veteran's DD Form 214 indicated he served as a personnel specialist.  The Veteran's service personnel records indicated his duties were consistently related to being a clerk.  The duties of a records clerk do not show the Veteran had regular contact with a base perimeter.  

Although the Veteran testified that he performed patrol duty, there is no record of this in his personnel records.  Duties at the perimeter are inconsistent with his normal duties as a personnel clerk.  The evidence does not show he consistently left the base or spent time near or on the perimeter.  As the Veteran's assertion that he performed patrol duty and spent time at the perimeter of the base is inconsistent with the duties documented in his service personnel records, the Board finds the statements to be less than credible.  The Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted by and on behalf of a claimant in assessing the credibility of lay testimony.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).

Additionally, an October 2014 response from the Defense Personnel Records Information Retrieval System (DPRIS), noted that the history did not mention or document any specific duties performed by the Veteran's unit along the base perimeter or that the Veteran performed guard duty which required him to be within close proximity to the base perimeter.  The information did not document Agent Orange or tactical herbicide spraying, testing, or storage at Udorn, Royal Thai Air Force Base, Thailand during the specified period.  The response noted a recently declassified Department of Defense report written in 1973 contained evidence there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remover foliage.  The VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.  

The Board finds that a preponderance of the evidence is against a finding that the Veteran served on guard duty, as the Veteran's testimony is not supported by the evidence of record.  The Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service, including Agent Orange or tactical herbicides.  Therefore, presumptive service connection as a result of herbicide exposure is not warranted.  

The Board has considered the Veteran's allegation that he was exposed to Agent Orange during his service in Thailand.  However, an allegation is not sufficient in and of itself.  As a lay person, the Veteran is competent to report symptoms capable of lay observation.  Here, however, there is no indication in the record that the Veteran possesses the necessary expertise to identify chemical compounds such that his observation is sufficient to establish the present of Agent Orange in Thailand and his exposure thereto.  Accordingly, his statement of exposure, standing alone, is insufficient to establish his actual exposure to Agent Orange during his Thailand service. 

A regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  The Board has also considered whether the Veteran is entitled to service connection for prostate cancer on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis). 

The Veteran has not asserted that he had symptoms of prostate cancer in service.  The Veteran's service treatment records do not show any findings or complaints relating to prostate cancer.  The Veteran was diagnosed with prostate cancer more than thirty years after his discharge from service.  He has not asserted that he has had symptoms of prostate cancer since service.  There is no competent and probative evidence in the claims file indicating that the Veteran's prostate cancer is related to service.  As the Board finds the Veteran is not presumed to have been exposed to herbicides in service, and there is no probative and competent evidence linking the Veteran's prostate cancer to service, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to Special Monthly Compensation Based on Loss of Use

As the Board finds that service connection is not warranted for prostate cancer, the claim for entitlement to special monthly compensation based on loss of use of a creative organ must also be denied.

Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for each anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, complete organic aphonia with or constant inability to communicate by speech.  

In order to be granted special monthly compensation for loss of use of a creative organ, the Veteran would have to first be entitled to service connection for the primary cause of the condition, prostate cancer.  The Veteran has not asserted that he is entitled to special monthly compensation for a condition other than prostate cancer.  As service connection for prostate cancer is not warranted, the claim must be denied.  


ORDER

Entitlement to service connection for prostate cancer, to include due to exposure to herbicides is denied.

Entitlement to special monthly compensation based on loss of use of a creative organ is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


